Citation Nr: 1602646	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1982 and from August 1982 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for sleep apnea was previously denied in a December 2004 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

In a September 2013 rating decision, the RO denied a claim of entitlement to service connection for atrial fibrillation.  In the Veteran's November 2013 substantive appeal of the issue of entitlement to service connection for sleep apnea, the Veteran reiterated his belief that his atrial fibrillation was a "direct result" of his sleep apnea.  The Board construes the Veteran's statement as a notice of disagreement (NOD) with the denial of entitlement to service connection for atrial fibrillation.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand the issue for issuance of an SOC.

Subsequent to certification of this case, the Veteran submitted additional evidence in support of his claim.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied entitlement to service connection for sleep apnea.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's December 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for sleep apnea and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed sleep apnea had its onset in service.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final as to the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for sleep apnea is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for sleep apnea was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran suffers from sleep apnea, which he contends had its onset in service.  His claim of entitlement to service connection for sleep apnea was initially denied in December 2004 rating decision on the basis that there was no evidence of a current diagnosis of sleep apnea, nor was there evidence that sleep apnea was related to service.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The December 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's December 2004 rating decision included the Veteran's service treatment records.  Based on this evidence, the RO concluded that the Veteran did not have a current disability of sleep apnea that was related to his military service and denied the Veteran's claim for service connection.  

In October 2009, the Veteran requested that his claim of entitlement to service connection for sleep apnea be reopened.  Relevant additional evidence received since the RO's December 2004 rating decision includes private treatment records showing a diagnosis of sleep apnea in July 1996, VA treatment records showing a diagnosis of sleep apnea in March 2010, and a letter from the Veteran's spouse indicating that she observed the Veteran's "terrible snoring problem" as early as 1986.  She also indicated that the Veteran would "quit breathing while sleeping."  

This evidence was not previously on file at the time of the RO's December 2004 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing elements of current diagnosis and in-service manifestation of sleep apnea, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of a current diagnosis of sleep apnea and because there was no evidence that sleep apnea was present in service.  The newly received evidence consists of treatment records showing that the Veteran has been diagnosed with sleep apnea, as well as a lay statement indicating that symptoms of sleep apnea may have been present during service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for sleep apnea, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for sleep apnea is reopened, and the Board will address the issue on a de novo basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran seeks entitlement to service connection for sleep apnea.  He asserts that although he was first diagnosed with sleep apnea in July 1996, he exhibited symptoms of this disorder in service and immediately after discharge.  

Service treatment records are negative for any treatment or diagnoses of sleep apnea, including the August 1990 retirement examination report.  The Veteran retired from active service in September 1990.

In January 1991, the Veteran had an episode of paroxysmal atrial fibrillation, which was converted with medication.  Another episode of atrial fibrillation occurred in 1992.  See June 1996 Cardiovascular Medicine Record; August 1994 Mercy Medical Center Record.  An August 1994 hospital record shows that the Veteran woke up at about 3 a.m. with "some occasional skipped beats, went back to bed, woke up this morning, felt tired, palpitations were persistent."  The Veteran was seen in the emergency room, where he was diagnosed with "paroxysmal atrial fibrillation with rapid ventricular response rate, poorly controlled on Digoxin which is now subtherapeutic."  The Veteran was readmitted to the hospital with a recurrence of atrial fibrillation in October 1994.  See May 2013 Correspondence from Dr. R.L.  

In June 1996, the Veteran was evaluated by a cardiologist, Dr. M.G., who noted that the Veteran had experienced four episodes of atrial fibrillation since 1991, three of which converted with medication and one of which required cardioversion.  Dr. M.G. indicated that "[o]f probably great importance is that his wife reports that he has pretty significant sleep apnea and snores very heavily."  After examining the Veteran, Dr. M.G. reported that the Veteran "most likely has paroxysmal atrial fibrillation due to sleep apnea and low oxygen tension" and that "perhaps if we can get the sleep apnea taken care of, we could try him off his medications or at least at lower doses."  In July 1996, the Veteran underwent a polysomnogram due to "[h]istory of snoring and periods of apnea."  The study was consistent with "severe obstructive sleep apnea."  

In an October 2009 statement, the Veteran's wife reported that she had lived with the Veteran since 1986.  She indicated that the Veteran had a "terrible snoring problem" and that she "would have to go to sleep before him, in order to get to sleep."  She also reported that she "noticed that he quit breathing while sleeping."

A March 2010 VA treatment record shows a diagnosis of obstructive sleep apnea-"doing well with CPAP."  

In November 2010, the Veteran's claims file was forwarded to a VA examiner for an opinion as to whether the Veteran's sleep apnea was due to a specific illness, injury, or event that occurred during the Veteran's military service.  In December 2010, a VA examiner reviewed the claims file, but did not examine the Veteran.  The examiner noted that the Veteran's weight at the time of enlistment in 1970 was 153 pounds, that the Veteran's weight at the time of retirement was 200 pounds, and that the Veteran's weight in 1996 was 229 pounds.  The examiner indicated that service treatment records showed that the Veteran denied trouble sleeping, trouble breathing, headache, shortness of breath, and GI symptoms on annual examinations.  The examiner also acknowledged the Veteran's wife's October 2009 statement that the Veteran had sleep apnea symptoms in 1986.  The examiner opined that the Veteran's sleep apnea was less likely than not the result of an illness, injury, or event in service because there was no documentation of any symptoms of sleep apnea while in service and because the Veteran "gained significant amounts of weight since the service."   

During a May 2013 DRO hearing, the Veteran testified that prior to being diagnosed with sleep apnea in 1996, he snored loudly and was often tired during the day.  He indicated that he snored so loudly that the neighbors could hear him outside.  He also testified that he would stop breathing about every thirty seconds and that his legs and arms would pitch around violently until he woke up to start breathing again.  The Veteran indicated that these symptoms had been going on for as long as he could remember.  He also testified that when he retired from the Navy in 1990, the medical community was not aware of how serious a problem sleep apnea could be, and that he was not asked any questions about sleep apnea during his retirement physical.  The Veteran testified that since starting with the CPAP machine in 1996, he sleeps better, does not snore, and has not had any further instances of atrial fibrillation.  

The Veteran's wife testified that from the time she met the Veteran in 1986 until he was treated for sleep apnea in 1996, he would snore loudly, jerk violently, and quit breathing in his sleep.  She indicated that she would "actually look over to make sure that he would take a breath again."  

In a May 2013 letter, the Veteran's treating physician, Dr. R.L., indicated that he referred the Veteran to Dr. M.G. in June 1996 because the Veteran continued to experience atrial fibrillation.  Dr. R.L. reported that after the 1996 diagnosis of sleep apnea, the Veteran was fitted with a CPAP machine and that the Veteran had "no recurrence of Atrial Fibrillation ever since."  Dr. R.L. also indicated that "it is well known that sleep apnea is a contributing risk factor of Atrial Fibrillation."  

The Veteran was afforded a VA examination in August 2013.  The Veteran reported being a "life-long snorer."  He reported that his sleep apnea is controlled by CPAP.  The examiner indicated that the Veteran has "CONGENITAL short thick neck, very small oropharynx, long uvula, still has tonsils, had congenital deviated septum treated with surgery." (emphasis in original).  After examining the Veteran, the examiner opined that the Veteran's sleep apnea was not due to or the result of service.  The examiner's rationale was that the Veteran "has congenital anatomy that strongly predisposes to snoring and sleep apnea" and that "[e]vidence of snoring in service does not correlate with diagnosis of sleep apnea in service."  The examiner also noted that the Veteran "was a smoker which exposed him to stimulants also cited by Mayo Clinic as a cause of sleep apnea."  

During the September 2015 Board hearing, the Veteran testified that in his early to mid-twenties, he started noticing problems with getting enough sleep and being tired all the time.  The Veteran indicated that at the time, he felt "10 feet tall and bulletproof," and so he did not think anything was wrong.  He also testified that he served for twenty years as a hospital corpsman and that he took care of medical and dental records.  He indicated that sleep apnea was "very new on the medical scene" when he retired in 1990.  The Veteran and his wife also reiterated their testimony regarding the Veteran's symptoms while in service and after service.

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for sleep apnea.  

As an initial matter, the record shows that the Veteran has a current diagnosis of obstructive sleep apnea based on the results of a sleep study test.  See August 2013 VA Examination Report; March 2010 VA Treatment Record.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Although service treatment records are negative for any treatment or diagnoses of sleep apnea, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.  The Veteran's wife reported that the Veteran experienced symptoms of sleep apnea in service, including loud snoring and breathing cessation.  The Veteran's wife is competent to report that she witnessed the Veteran's sleeping patterns and various symptoms during service as they are within the realm of her personal experience and are capable of lay observation.  See Layno, 6 Vet. App. at 469-70 (a layperson is competent to report on that of which he or she has personal knowledge).  Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.

Thus, based on the competent and credible lay statements from the Veteran's wife describing symptoms of snoring, fatigue, and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service and has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's obstructive sleep apnea at least as likely as not began during service.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  

In this regard, the Veteran and his wife testified that the Veteran continued to experience loud snoring, fatigue, and breathing cessation after service discharge, until he was finally diagnosed with sleep apnea in 1996.  Although sleep apnea is not a disability for which presumptive service connection can be granted, the continuity of symptoms and the proximity of the diagnosis to when the Veteran was released from service, combined with the credible lay statements of the Veteran and his wife, supports the Board's conclusion that his sleep apnea began in service.  

Further, the fact that the Veteran's atrial fibrillation, which has been linked to the Veteran's sleep apnea, began within four months of the Veteran's discharge from service also weighs in support of a finding of service connection.  In this regard, the Board finds probative the opinion of Dr. M.G. that the Veteran's paroxysmal atrial fibrillation was "most likely" due to untreated sleep apnea.  The record reflects that Dr. M.G. was familiar with the Veteran's medical history, to include the development and progression of his atrial fibrillation, and that he did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  

In so finding, the Board acknowledges the negative VA nexus opinions of record.  The Board finds these opinions minimally probative as they appear to be based on the lack of documentation of sleep apnea in the Veteran's service treatment records or post-service treatment records.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  As neither VA examiner appropriately considered the Veteran's and his wife's competent and credible statements as to the occurrence of sleep apnea symptoms in-service, the Board affords the opinions little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, insofar as the VA examiners intimated that to be service-related, sleep apnea must have been caused by some service-related injury or event, the opinions are based on an inaccurate premise.  In this regard, the Board notes that if sleep apnea had its initial onset in service, the genesis of the disorder is immaterial.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  See also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence of sleep apnea symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.



REMAND

In a September 2013 rating decision, the RO denied a claim of entitlement to service connection for atrial fibrillation.  In the Veteran's November 2013 substantive appeal of the issue of entitlement to service connection for sleep apnea, the Veteran reiterated his belief that his atrial fibrillation was a "direct result" of his sleep apnea.  This submission by the Veteran indicates his disagreement with the RO's September 2013 rating decision and a desire for appellate review, which satisfies the requirements for a valid Notice of Disagreement.  38 C.F.R. § 20.201.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issue of entitlement to service connection for atrial fibrillation.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding the issue entitlement to service connection for atrial fibrillation.  Advise them of the time period in which to perfect the appeal.  If, and only if, the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


